Citation Nr: 0112019	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  96-17 004	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 30 percent from 
February 7, 1996 through April 17, 1998, and higher than 50 
percent from April 18, 1998 through May 17, 2000, for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the left knee.  

3.  Entitlement to a compensable rating for residuals of 
shell fragment wound to the left hand. 

4.  Entitlement to a compensable rating for shell fragment 
wound scars of the chest, abdomen, left thigh, right knee, 
and right hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which denied an increase in a 
10 percent rating for a service-connected left knee 
disability, denied an increase in a noncompensable rating for 
a service-connected left hand disability, and denied an 
increase in a noncompensable rating for service-connected 
scars of the abdomen, left thigh, and knee (a subsequent RO 
decision clarified that the service-connected scars involve 
the chest, abdomen, left thigh, right knee, and right hand).  
In July 1998, these claims were remanded by the Board for 
additional development.

In a March 1996 decision, the RO granted service connection 
and a 30 percent rating for PTSD, effective February 7, 1996 
(the date of RO receipt of the claim for service connection).  
In a July 1998 decision, the Board denied a higher rating for 
PTSD.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a June 1999 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the part of the Board decision 
which denied a higher rating for PTSD be vacated and the 
issue remanded; a June 1999 Court order granted the joint 
motion.  The case was subsequently returned to the Board, and 
in April 2000 the Board remanded the veteran's claim for 
additional development.  By a September 2000 rating decision, 
the RO granted higher ratings for PTSD, consisting of 50 
percent effective April 18, 1998, and 100 percent effective 
May 18, 2000.  Given that this is an initial rating case on 
PTSD (see Fenderson v. West, 12 Vet. App. 119 (1999)), and 
the veteran has indicated that he is not satisfied with the 
PTSD ratings prior to the effective date of the total rating, 
the appeal continues on the claim for a higher rating for 
PTSD from February 7, 1996 to May 18, 2000.

In July 1998, the Board also remanded an issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU rating).  In a September 2000 decision, 
the RO granted a TDIU rating from April 18, 1998 through May 
17, 2000, but denied a TDIU rating before this period.  Given 
the present Board decision which grants a 100 percent 
schedular rating for PTSD for all time periods which might be 
subject to a TDIU rating, the TDIU rating is moot.


FINDINGS OF FACT

1.  For the period from February 7, 1996 through May 17, 
2000, the veteran's service-connected PTSD rendered him 
demonstrably unable to obtain or retain employment.

2.  The veteran's service-connected residuals of a shell 
fragment wound of the left knee, with retained foreign body, 
status postoperative sequestrum of the left proximal tibia 
due to osteomyelitis, are manifested by minimal limitation of 
motion and no instability; there is no evidence of recurrent 
osteomyelitis or arthritis. 

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left hand (minor hand) are manifested 
by ankylosis (at 45 degrees of flexion) of the proximal 
interphalangeal (PIP) joint of the ring finger, no active 
motion of the distal interphalangeal (DIP) joint of this 
finger, and some limitation of motion of the 
metacarpophalangeal (MCP) joint of this finger, although the 
veteran can touch the finger to his palm; there is also some 
limitation of motion of the little finger; and there is 
decreased grip strength of the hand.  By analogy, overall 
functional impairment from this left hand disability is 
equivalent to that of favorable ankylosis of the ring and 
little fingers.

4.  The veteran's service-connected scars of his chest and 
right knee are tender and painful on objective demonstration.  
His service-connected scars of the abdomen, left thigh, and 
right hand cause no functional impairment; are not poorly 
nourished with repeated ulceration; and are not tender and 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met 
for the period from February 7, 1996 through May 17, 2000.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5000, 5257, 5260, 5261 
(2000).

3.  The criteria for a 10 percent rating for a left hand 
disability have been met.   38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5223 (2000).

4.  The criteria for a 10 percent rating for a shell fragment 
wound scar of the chest, and a 10 percent rating for a shell 
fragment wound scar of the right knee, have been met.  The 
criteria for a compensable rating for shell fragment wound 
scars of the abdomen, left thigh, and right hand have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Codes 7803, 7804, 7805 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1965 to August 1967, including service in Vietnam. 

A review of his service medical records shows that in June 
1966 the veteran was injured when a booby trap exploded, and 
he sustained penetrating shell fragment wounds to the left 
eye (with retained foreign body), left arm, left hand (with a 
fracture of the second metacarpal and of the interphalangeal 
(IP) joint of the left ring finger), left leg, left knee 
(with a foreign body in the joint), and right thigh.  He also 
received soft tissue wounds to the anterior chest and 
abdominal wall.  He underwent debridement of soft tissue 
injuries, arthrotomy of the left knee, K-wire fixation of the 
left ring finger, and an iridectomy of the left eye.  

A July 1966 hospital discharge summary noted that the veteran 
was being transferred to the United States for additional 
care, and indicated the following diagnoses: multiple small 
fragment wounds of both legs, multiple small fragment wounds 
of both hands and arms, multiple small fragment wounds of 
chest and abdominal wall, retained foreign bodies of the left 
eye, fracture of the IP joint of the left fourth finger, and 
fracture of the second left distal metacarpal head.  An 
August 1966 clinical record cover sheet noted no nerve or 
artery involvement in the wounds to the legs, hands, and 
anterior chest and abdomen, and noted that the veteran 
received a skin graft on his left fifth finger from a donor 
site on the left arm. 

A March 1967 treatment note indicates that the veteran 
presented with complaints of pain in both legs, specifically 
in his knees; pain medication was prescribed.  A March 1967 
X-ray study of the veteran's knees noted metallic densities 
present in the soft tissues overlying both knees. 

On medical examination performed for separation purposes in 
June 1967, the veteran's lungs, chest, spine, lower 
extremities (not including the feet), eyes, ears, abdomen, 
viscera, and neurologic system were all listed as normal, and 
his skin was normal with the exception of multiple wound 
scars.  The examiner indicated diagnoses of, in part, status 
post arthrodesis of the proximal interphalangeal (PIP) joint 
of the left ring finger, and status post multiple wounds of 
the leg, hands, anterior chest, and abdomen.  On report of 
medical history completed in conjunction with the separation 
examination in June 1967, the veteran reported a history of, 
in part, swollen or painful joints, history of broken bones, 
bone, joint or other deformity, and a trick or locked knee. 
The reviewing examiner noted joint difficulty and chest pain 
and pressure after receipt of wounds. 

A July 1967 orthopedic treatment record indicated a diagnosis 
of ankylosis of the PIP joint of the left ring finger, with 
limitation of flexion of the index and fifth finger, 
following arthrodesis of the PIP joint of the left ring 
finger. 

At an October 1967 VA compensation examination, the veteran's 
complaints related to his left eye, left hand, and left knee. 
He reported that he was right-handed.  He denied complaints 
relating to his lower extremities, except for left knee pain, 
and denied complaints with regard to his chest and abdomen.  
On examination, his skin, ears, hemic system, and 
neurological system were normal.  A chest X-ray study was 
normal.  The examiner noted the following well-healed scars 
resulting from a booby trap explosion: a 1 1/2-inch scar over 
the dorsum and both sides of the proximal interphalangeal 
(PIP) joint of the left ring finger, a 2 1/2 by 3/4-inch scar 
over the anterior chest wall, a 3 3/4 by 3 ?-inch scar on the 
left abdominal wall, a 2-inch suprapubic transverse scar, a 1 
1/4 by 1/2-inch scar on the medial side of the left upper thigh, 
three scars on the medial surface of the left knee (each 1 by 
1/2-inch), a 1/2-inch (in diameter) scar on the lateral surface 
of the left upper thigh, two scars on the lateral side of the 
lower left thigh: ? by 1/2-inch and ?-inch in diameter, 
respectively, seven scars on the lateral anterior surface of 
the left leg ? to ?-inches in diameter, and a 1 1/2-inch by ? -
inch scar just below the left patella. There was also a well-
healed longitudinal surgical scar on the medial side of the 
left knee.  No abnormalities were noted with regard to the 
chest, back, right hip or the legs, with the exception of the 
left knee.  

In a November 1967 rating decision, service connection was 
established, in part, for residuals of fragment wounds of the 
left knee, with retained foreign bodies, with a 10 percent 
rating, for residuals of a fragment wound of the left hand, 
with a noncompensable evaluation, and for scars of the chest, 
abdomen, left thigh and left knee, with a noncompensable 
evaluation. 
 
A VA discharge summary shows that the veteran was 
hospitalized in April 1982 for treatment of a long-standing 
lytic lesion of the proximal left tibia in the area of a 
prior shrapnel injury.  He underwent an iliac bone graft to 
the lesion from the contralateral (i.e. opposite, and in this 
case, the right) iliac crest (part of the hip bone).  The 
examiner noted that the postoperative course was relatively 
uncomplicated, although the veteran had a considerable amount 
of pain in the area of the donor site of the iliac crest.  A 
May 1982 VA outpatient treatment record shows that the 
veteran complained of pain in the right inguinal area; the 
diagnosis was post-surgical pain, and the examiner noted that 
he was feeling much better. 

VA medical records show that in August 1982, the veteran was 
hospitalized for complaints of drainage of a wound of the 
proximal tibia.  On admission, he had a well-healed skin 
wound in the left upper quadrant, poor range of motion of the 
left knee, an area lateral to his tibial tuberosity 
approximately the size of a nickel with exposed dead 
cancellous bone at its base with scar tissue around the 
edges, and evidence of psoriasis or some type of chronic 
inflammation in the skin over the proximal tibia.  He 
underwent debridement, a sequestrectomy, and open packing of 
chronic osteomyelitis of the left proximal tibia.  

In a November 1982 rating decision, the RO assigned a 
temporary total rating for convalescence for the veteran's 
residuals of a shell fragment wound of the left knee, 
effective August 5, 1982, with a 10 percent rating effective 
October 1, 1982. 

In a March 1983 rating decision, the RO assigned a temporary 
total rating for convalescence for the veteran's service-
connected left knee disability, effective April 18, 1982, a 
10 percent rating effective June 1, 1982, a temporary total 
rating effective August 5, 1982, a 20 percent rating 
effective December 1, 1982, and a 10 percent rating effective 
February 4, 1983.  The last 10 percent rating has remained in 
effect to the present.  The RO also corrected the rating for 
multiple service-connected scars to reflect a scar of the 
right knee, rated noncompensable.  The RO also established 
service connection for a scar secondary to a right iliac bone 
graft, with a noncompensable evaluation. 

VA medical records dated in November 1994 show that the 
veteran presented with complaints of pain in his legs, 
specifically osteomyelitis.  The examiner noted that an X-ray 
study of the lumbar spine showed mild degenerative joint 
disease and narrow disc space at L5-S1, that X-ray studies of 
the right hip, left tibia and left fibula were negative other 
than metallic foreign bodies, and there was an exostosis at 
the right iliac bone which appeared benign. 

Private medical records dated from November 1994 to January 
1995 reflect treatment for, in part, complaints of chronic 
joint pain and arthritis.  By a letter dated in November 
1994, a private physician stated that the veteran presented 
with complaints of chronic bilateral leg pain, back pain, 
persistent bilateral knee joint pain worse on the left, and 
diabetes mellitus.  In a November 1994 examination report, he 
noted that the veteran complained of a piercing pain at the 
bone graft site at the proximal tibia plateau to the lateral 
side of the patella tendon, with some locking episodes. 

In November 1995, the veteran submitted claims for increased 
ratings for his service-connected disabilities. 

At a December 1995 VA examination, the veteran reported, in 
pertinent part, an 8-centimeter area on the anterior thigh 
which oozed occasionally and was erythematous and sometimes 
dry.  On examination, there was essentially full range of 
motion of the left knee, from 0 to 130 degrees, and it was 
stable to varus and valgus stress.  The joint lines were non-
tender, but there was mild tenderness of the upper tibia.  
There was tenderness about the anterior medial proximal 
tibia, with a small well-healed scar in that area.  There was 
a 10-centimeter scar on the medial thigh which was somewhat 
widened but nontender, and an 8-centimeter area on the 
anterior thigh which was erythematous but dry.  The examiner 
opined that it was a scaling rash overlying possibly a 
hemangioma or some other type of skin lesion.  

On examination of the left hand, there was weak dorsiflexion 
of the distal interphalangeal (DIP) joint of the ring finger, 
with a PIP fusion, and about 0 to 80 degrees of motion of the 
metacarpophalangeal (MCP) joint.  The skin grafts of the ring 
finger and dorsum of the hand were well-healed.  Grip 
strength was decreased one full grade on the left, and 
intrinsic function appeared normal.  There was a dorsoradial 
scar on the index finger and from 0 to 80 degrees of MCP 
motion and 45 degrees of PIP and DIP motion of both joints.  
There was limitation of motion of the fifth finger, with 0 to 
70 degrees of motion at the MCP joint, 45 degrees of motion 
at the PIP joint, and 30 degrees of motion at the DIP joint.  

The diagnoses were scars as described above of the right 
medial thigh, left anterior thigh, and left hand, and 
previous excision and grafting of a proximal tibial tumor, 
either representing osteomyelitis or another bone tumor.  The 
examiner noted that he did not have the veteran's medical 
records to confirm the history of osteomyelitis and bone 
tumor.  The examiner recommended that a dermatologist review 
the lesion of the anterior thigh. 

A December 1995 X-ray study of the left hand showed previous 
arthrodesis at the PIP joint of the fourth finger, with two 
metallic pins extending across the joint.  The hand was 
otherwise negative.  There appeared to be a small 
degenerative cyst at the carpal scaphoid bone.  A December 
1995 X-ray study of both knees showed multiple metallic 
bullet fragments in each knee, more numerous on the left.  A 
two centimeter area of deformity was present anterolaterally 
at the proximal aspect of the left tibia, which could be 
post-traumatic or post-surgical in nature.  There was minimal 
hypertrophic spurring present in each knee, predominately on 
the left.  The knees were otherwise negative.  A December 
1995 X-ray study of the left tibia and fibula showed multiple 
metallic bullet fragments present at and adjacent to the 
tibia and fibula, with an area of deformity anterolaterally 
at the extreme proximal aspect of the left tibia. 

By a statement received on February 7, 1996, the veteran said 
his left knee disability was manifested by weakness since his 
surgery, locking, pain, arthritis, and neuropathy.  He said 
his left hand disability was more disabling than currently 
evaluated, and was currently manifested by numbness of the 
fingers, a skin disorder, and arthritis.  He stated that his 
residuals of fragment wounds of the abdomen were manifested 
by internal pain.  He said he had chest pain as a result of 
fragment wounds of the chest, and that the scars in that area 
were painful.  The veteran also indicated that he was seeking 
service connection for PTSD, and stated that he had been 
treated for insomnia, recurring vivid nightmares, and mood 
swings related to his combat experiences.  He stated that the 
ongoing discussions and debates on the Gulf War agitated him 
immensely.   
 
At a March 1996 VA psychiatric examination, the veteran 
stated that he did not feel that he had a mental illness.  He 
reported that he was married and lived with his wife.  He 
said that after separation from service, he worked as an 
ambulance driver for six months, but could not continue in 
that job as he became nervous.  He then worked as a project 
engineer for a total of eleven years (for two different 
employers), before he was diagnosed with a bone tumor.  He 
said he had not worked since that time, a total of fourteen 
years.  He complained of insomnia, vivid dreams, and 
recurrent nightmares for years, and attributed at least some 
of the nightmares to his ongoing medical difficulties.  Some 
of his nightmares related to his Vietnam experiences, and 
those nightmares occurred once weekly.  He said he had a 
violent temper, concentration and memory difficulties, and 
sleep impairment such that he could only sleep for one hour 
at a time.  He said he spent his time getting in and out of 
bed and helping his wife.  He said he could not stand being 
around other people and refused to eat in restaurants, and 
refused to attend his stepdaughter's wedding.  He reported 
multiple suicide attempts, most recently two years 
previously.  He reported alcohol abuse.  He denied previous 
psychiatric treatment.

On mental status examination, the veteran was alert and 
oriented, slightly jumpy, with a nervous tic.  His mood was 
"I do fine" with a labile and at one point tearful affect.  
His facial expression was quizzical and suspicious with tears 
at one point while discussing Vietnam.  There was no 
psychomotor retardation, but at times his whole body would 
jump.  Thought processes were logical and goal directed, 
thought content was devoid of auditory or visual 
hallucinations, and there was some level of paranoia.  He 
admitted to suicidal ideation with attempts in the past and 
no active plan, and admitted to homicidal ideation about 
various departments in the government, including the VA, with 
no active plan.  Memory was fair for immediate, recent, and 
remote events.  He could concentrate well enough (but with 
effort) to spell "world" backwards, and to interpret a 
proverb.  His intelligence was average and he had partial 
insight into his current condition.  The Axis I diagnoses 
were PTSD and alcohol dependence.  The examiner opined that 
the level of impairment resulting from PTSD was in the 
definite range, given his recurrent dreams, detachment from 
others, restricted range of activities, sleep impairment, 
outbursts of anger, difficulty concentrating, and exaggerated 
startle response.

In a March 1996 rating decision, service connection was 
established for PTSD, with a 30 percent rating, effective 
February 7, 1996.  The RO also corrected the rating for 
multiple noncompensable service-connected scars to indicate 
such included scars of the chest, abdomen, left thigh, right 
hand, and right knee. 

By a statement dated in March 1996, the veteran reiterated 
some of his assertions, and said his left hand disability was 
manifested by a distorted little finger with a skin graft, a 
fused ring finger, and a missing portion of the knuckle of 
the pointing finger.  He asserted that he had arthritis, 
numbness, and a stinging sensation in both hands, 
particularly the right hand.  He said his service-connected 
abdominal scar was one inch wide and six inches long, and was 
tender to the touch, and that his chest and shoulder scars 
were also tender.  He said he had been hospitalized for 
problems relating to his abdominal wound. 

In April 1996, the RO received lay statements from the 
veteran's sister and former co-worker.  The veteran's sister 
stated that his PTSD was manifested by little or no contact 
with his family, a reclusive lifestyle, anxiety, paranoia, 
inability to work, depression, and remaining in bed for a 
week at a time.  His former coworker stated that he worked 
with the veteran for five years beginning in 1977, that the 
veteran was very distant, and went through a physical and 
mental decline during that period.  He said the veteran's 
PTSD was manifested by symptoms including mood swings, 
anxiety, paranoia, a decline in work performance, a dislike 
of crowds, lack of initiative, listlessness, indifference, 
combativeness, an inability to accept change, depression, 
suicidal ideation, and distrust of others, with no close 
friends.  He stated that the veteran's multiple medical 
problems interfered with his job performance.

VA outpatient treatment records dated from May 1996 to 
September 1996 reflect treatment for PTSD.  A May 1996 
psychiatric consultation shows that on examination, the 
veteran was alert but anxious, shaky, and forgetful, and he 
complained of late insomnia.  The Axis I diagnoses were 
depression, anxiety disorder, and PTSD.  The examiner 
continued the veteran's medication for these complaints. 

Records dated in July 1996 from the Social Security 
Administration (SSA) show that the veteran was awarded 
disability benefits based on his chronic osteomyelitis of the 
left proximal tibia, and his status post surgical repair of 
the left hand.  The SSA determined that the veteran had been 
disabled since April 1982. 

By a statement dated in July 1996, the veteran stated that 
medical records of his treatment by two private physicians 
were unavailable.  In subsequent statements he reiterated 
many of his assertions relating to service incurrence of his 
current disabilities, and stated that he was unable to work 
as a result of his service-connected disabilities. 

In April 1997, the veteran submitted lay statements from a 
friend and a neighbor, to the effect that he was reclusive, 
depressed, stayed home most of the time, and had extremely 
limited social interactions.

At an RO hearing in May 1997, the veteran reiterated many of 
his assertions.  He testified that he had not worked in 
fifteen years, since he was laid off from his job after he 
was on convalescent leave for his bone graft operation.  With 
regard to his PTSD, he said he had constant nightmares, had 
no real friends, had problems with confusion, and was treated 
every three months by a VA doctor.  He said he was currently 
taking medication for this disability and that his symptoms 
had been the same for the past three years.  He reported 
instability and severe pain in his left knee, and said he had 
recurrent osteomyelitis as a result of his service-connected 
left knee disability.  He said he took daily pain medication 
for this disability.  He also asserted that he had 
osteoarthritis, and that such disability might have caused 
liver damage and neuropathy.  With regard to his left hand 
disability, he said he last received treatment in 1994, by a 
private physician, and that he could not straighten his ring 
or little finger.  He said he had some grip with the thumb 
and third finger but he could not lift a bag of groceries.  
He said he had chronic excruciating pain and arthritis in 
both knees and neuropathy in both legs.  He stated that he 
had no complaints with regard to the scars on his chest, left 
thigh, right knee and right hand, but that his abdominal and 
groin scars were painful.  He said that eczema tended to be 
manifest in the area of his scars. 

At an April 18, 1998 VA psychiatric examination, the veteran 
stated that he was sleeping only about three or four hours a 
night, but denied having any dreams and nightmares all of the 
time.  He would wake up, start to cry and would feel 
significantly depressed.  He said he had a very quick temper, 
had no friends, and rarely left his house.  He said he was 
concerned that people were staring at him because they knew 
that he was a Vietnam veteran.  He was not currently seeing 
psychiatrists because, the veteran said, they tended to put 
him on too much medication.  He thought that his siblings may 
have complained because he did not want to go to any weddings 
or funerals.  He described himself as not feeling very well 
and wishing he was dead.  The veteran was not taking any 
psychiatric medications. 

Upon examination, he was alert, oriented and tearful.  Mood 
was depressed with a mood congruent affect.  Speech was slow 
and soft.  Facial expression was sad with tears and eye 
contact was fair.  Thought processes were somewhat slowed but 
goal directed.  Thought content was devoid of any auditory or 
visual hallucinations.  There was a moderate amount of 
paranoia about others along with some suicidal ideation but 
no active plan, and he denied any homicidal ideations.  
Memory was fair for immediate, recent and remote events.  He 
was able, with effort, to concentrate well enough to spell 
table backwards and interpret a proverb.  His intelligence 
was estimated to be in the average range and the veteran had 
partial insight into his current condition.  The GAF score 
was noted to be 49.  The veteran was advised of the need to 
follow up with a psychiatrist and be reevaluated for 
medications that would make him less sedated.  The examiner 
further noted that the veteran's social adaptability and 
interactions with others were severely impaired, while his 
flexibility, reliability, reliability, and efficiency in an 
industrial setting were significantly impaired.   

In a July 1998 decision, the Board, in part, denied service 
connection for right knee and chest disorders (other than 
already service-connected scars of these areas).

In October 1998, the veteran underwent another VA 
examination.  He reported having difficulty grasping objects 
due to his inability to fully open his left hand secondary to 
the flexion contraction of the IP joint of his left hand.  
Upon examination, the veteran's left ring finger was flexed 
at the IP joint to 45 degrees; there was no motion beyond 
that.  This finger demonstrated passive motion only at the 
DIP joint from full extension to 30 degrees of flexion.  The 
MCP joint motion of this finger was from 0 to 70 degrees.  
His skin was otherwise well healed.  The area directly 
overlying his IP joint was nontender to palpation.  
Evaluation of the veteran's hand in full extension 
demonstrated a 45 degree extensor lag at the IP joint.  He 
was able to make a fist where his ring finger touched the 
mid-palm.  The assessment was rigid arthrodesis of the left 
ring finger IP joint with no active motion of the DIP joint.

The veteran continued to complain of worsening pain in his 
left knee and a diminished ability to ambulate.  Evaluation 
of the left knee demonstrated active flexion from 10 degrees 
to 100 degrees.  It was painful for the veteran to passively 
extend his knee beyond 10 degrees.  The veteran demonstrated 
a positive McMurray examination with palpable clicking along 
the medial joint line with varus stress.  The veteran also 
demonstrated lateral joint line tenderness.  He demonstrated 
a negative Lachman.  There was atrophy evidence in the left 
knee compared to the right.  There was no effusion or skin 
erythema.  The assessment was degenerative meniscal tear of 
the left knee.

The veteran underwent a VA scars examination in April 1999.  
On his chest, he had a 4 centimeter by 1-centimeter scar just 
above the left nipple which reportedly caused constant pain 
and some burning.  There was an oblique, 6 centimeter by 1-
centimeter wide hypopigmented scar on the left upper quadrant 
of the abdomen.  The veteran said this scar was at times 
tender to palpation.  He had a right lower abdomen scar, 
which was about 4 centimeter by 1.5-centimeter and slightly 
widened.  This was hypopigmented but nontender to palpation.  
The veteran had a 3-centimeter suprapubic scar which he 
stated had an associated chronic burning and stinging.  On 
the anterior aspect of the left shoulder, there was a 2 
centimeter by 1-centimeter scar which traversed this ear.  
The scar was not tender to palpation.  The veteran's right 
knee had a shrapnel injury to the "left" medial thigh, which 
was about 3 centimeter by 4-centimeter and just distal to 
that there was another 3 centimeter by 2-centimeter scar with 
decreased pigmentation with minimal tenderness to palpation.  
The veteran's left knee had a medial parapatellar scar which 
was about 5-centimeter.  He said he had chronic burning pain 
associated with this as well.  The veteran also had a 
infrapatellar 2.5-centimeter scar which was widened and 
caused some discomfort on palpation. 

At a May 2000 VA psychiatric examination, the veteran 
complained of problems staying asleep and war-related 
nightmares.  He described avoiding anything on television 
that had to do with war.  He reported being very moody, being 
either depressed or angry.  He reported suicidal ideation, 
although no recent suicide attempts.  He indicated that he 
did not like to be around people and said he had no real 
friends.  During the interview, he was alternating between 
tearfulness and hostility at the examiner.  He said he wanted 
to be left alone several times.  The examiner interviewed the 
veteran's wife, who confirmed the picture that the veteran 
gave of his life.  He apparently was quite isolated and had 
trouble relating even to people with whom he had connected, 
such as his step-children.  The veteran's spouse said the 
veteran frequently was excited to see his step-children come 
home, but then would soon feel estranged and would get into 
arguments with them.  

Upon examination, the veteran was in a wheelchair and had a 
fairly well-trimmed beard.  He did not smile during the 
interview.  He seemed in a great deal of distress.  He denied 
having hallucinations, but admitted to being preoccupied with 
suicidal thoughts.  There was no evidence of delusion and the 
veteran was oriented to time, person, and place.  The GAF 
score was assessed as 25.  The examiner concluded that the 
veteran was quite severely impaired from his psychiatric 
symptoms and that he could not maintain relationships.   

In a September 2000 decision, the RO granted higher ratings 
for PTSD, consisting of 50 percent effective April 18, 1998, 
and 100 percent effective May 18, 2000.  The RO also granted 
a TDIU rating from April 18, 1998 through May 17, 2000.

II.  Analysis

The file shows that the RO has properly developed the 
evidence on the claims for higher ratings, and there is no 
further VA duty to assist the veteran with his claims.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

A.  Higher rating for PTSD for the period from
February 7, 1996 through May 17, 2000

The veteran claims a rating higher than 30 percent should be 
assigned for PTSD for the period from February 7, 1996 (the 
effective date of service connection) through April 17, 1998, 
and a rating higher than 50 percent should be assigned for 
the period from April 18, 1998 through May 17, 2000.  The RO 
has assigned a 100 percent schedular rating for PTSD 
effective May 18, 1998.  As this is an initial rating case, 
the Board has considered whether higher "staged ratings" 
(i.e., different percentage ratings during different periods 
of time, based on the facts found) for PTSD are warranted 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  Either the old or new 
rating criteria may apply to his case, whichever are more 
favorable, although the new rating criteria only apply to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

The old criteria for rating PTSD (38 C.F.R. § 4.132, Code 
9411 (1996)) provide that a 30 percent rating is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating). 

The new rating criteria for PTSD (38 C.F.R. § 4.130, Code 
9411 (2000)) provide that a 30 percent rating is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent for PTSD is warranted for the 
entire period from February 7, 1996 through May 17, 2000, 
under the old rating criteria.  It was noted during this 
period that the veteran had not held a job for many years, 
and the evidence suggests that his PTSD may have been of 
severity to render him unable to work during this 1996-2000 
time period.  His sister reported that the PTSD was 
manifested by reclusiveness and paranoia, and also reported 
that at times he would remain in bed for a week at a time.  
The veteran was routinely described as exhibiting either 
hostility or tearfulness.  His GAF score as of April 1998 was 
49.  A GAF score of 41 to 50 represents as follows: "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), OR any serious impairment in 
social occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  See Diagnostic Criteria from DSM-IV 
(emphasis added).  The Board also notes that as of his May 
2000 examination, the veteran's GAF had dropped to 25.  

While there have been some fluctuations in the severity of 
the veteran's PTSD during the period from February 7, 1996 
through May 17, 2000, the evidence raises a reasonable doubt 
that throughout this period of time the PTSD rendered him 
demonstrably unable to obtain or retain employment (one of 
the alternative grounds for a 100 percent rating under the 
old rating criteria).  Resolving reasonable doubt in favor of 
the veteran, the Board grants a 100 percent schedular rating 
for PTSD for  for the period from February 7, 1996 through 
May 17, 2000.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Inceased ratings for a left knee disability; a left hand 
disability;
and scars of the chest, abdomen, left thigh, right knee, and 
right hand

The veteran has asserted that the ratings for his left knee 
disability, left hand disability, and scars of the chest, 
abdomen, left thigh, right knee, and right hand, should all 
be increased.  

As an initial matter, the Board notes that these conditions 
involve residuals of shell fragment wounds.  However, muscle 
injuries from the wounds are not shown, and thus rating under 
muscle injury diagnostic codes is not indicated.

Left knee disability

A 10 percent rating is currently assigned for the veteran's 
service-connected residuals of a shell fragment wound of the 
left knee, with retained foreign body, status postoperative 
sequestrum of the left proximal tibia due to osteomyelitis.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.   

Inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past 5 years, is rated 10 
percent.  To qualify for this rating, 2 or more episodes 
following the initial infection are required. 38 C.F.R. § 
4.71a, Code 5000.  However, the claims file does not reflect 
any evidence of recurrent osteomyelitis since the veteran's 
hospitalization in the early 1980s.  

The December 1995 VA examination showed the left knee had a 
range of motion of 0 degrees to 130 degrees.  The October 
1998 VA examination showed the left knee had range of motion 
of 10 degrees to 100 degrees.  In sum, the veteran's left 
knee has objectively revealed minimal limitation of extension 
and minimal limitation of flexion.  Such findings do not 
support a rating in excess of 10 percent under Codes 5260 and 
5261.  The Board notes that it was apparently painful for the 
veteran to passively extend his knee beyond 10 degrees during 
his latest examination.  However, even considering the 
effects of pain on use, limitation of motion is not shown to 
be more than 10 percent disabling. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257.  However, the evidence does not show even slight 
recurrent subluxation or lateral instability of the left 
knee, and thus a separate 10 percent rating under Code 5257 
is not in order.  38 C.F.R. § 4.31.

The December 1995 X-ray of the left knee was normal; the 
veteran does not have arthritis of the knee.  Thus legal 
authority concerning dual ratings for a knee, when there is 
both arthritis and instability, is not applicable in this 
case.  See VA General Counsel's opinions, VAOPGCPREC 9-98 and 
23-97.  

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the current 10 percent 
rating for the left knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left hand disability

The veteran's residuals of a shell fragment wound of the left 
hand (minor hand) have been rated 0 percent by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  Diagnostic 
Code 5299 applies to disabilities of the musculoskeletal 
system that are not specifically accounted for in the Rating 
Schedule, but can be rated by analogy to a similar specified 
disability code.  See 38 C.F.R. §§  4.20, 4.27.  Diagnostic 
Code 5227 (ankylosis of any other finger) applies to 
ankylosis of a finger other than the thumb, index finger, or 
middle finger, and provides for a 0 percent rating for this 
condition on either hand.

During the veteran's December 1995 examination, there was 
weak dorsiflexion of the left ring finger's DIP joint, with a 
PIP fusion and about 0 to 80 degrees of motion of the MCP 
joint.  Grip strength was decreased one full grade on the 
left, though intrinsic function appeared normal.  While there 
was limitation of motion of the fifth finger, there did not 
appear to be any such limitation displayed in the veteran's 
index finger.  An X-ray showed previous arthrodesis at the 
PIP joint of the left fourth finger, with two metallic pins 
extending across the joint.  The October 1998 examination 
focused on the veteran's left ring finger.  The left ring 
finger PIP joint (which had been surgically fused) was 
ankylosed at 45 degrees of flexion, there was no active 
motion of the DIP joint of this finger, and there was some 
limitation of motion of the MCP joint of this finger, 
although the veteran can touch the finger to his palm.  

Viewing these examinations together, it appears that 
residuals of a shell fragment wound of the left hand 
primarily involve the ring finger, but to a lesser extent 
involve the little finger, as well as grip strength of the 
hand as a whole.  Favorable ankylosis of the ring and little 
fingers of the minor hand is rated 10 percent under 38 C.F.R. 
§ 4.71a, Code 5223.  The recent examination findings do not 
show actual ankylosis of both these fingers, under the 
standards of the Rating Schedule.  See notes before and after 
Codes 5220 to 5223.  Nonetheless, the medical findings 
suggest overall functional impairment of the left hand which 
is equivalent to that found in favorable ankylosis of the 
ring and little fingers.  Given these circumstances, the 
Board grants an increased 10 percent rating for the left hand 
disability, rating by analogy (38 C.F.R. § 4.20) to favorable 
ankylosis of the ring and little fingers under Code 5223.  
The benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Scars of the chest, abdomen, left thigh, right knee, and 
right hand

Superficial, poorly nourished scars, with repeated 
ulceration, are rated 10 percent. 38 C.F.R. § 4.118, Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent evaluation. 38 
C.F.R. § 4.118, Code 7804.  Other scars are rated based on 
any limitation of function of the part affected. 38 C.F.R. § 
4.118, Code 7805.

The VA examination reports reveal that most of the veteran's 
scars are well healed and nontender to palpation.  However, 
the April 1999 examination suggests that a scar on the chest, 
as well as a scar on the right knee, are objectively painful 
and tender, albeit minimally.  Admittedly, the examiner was 
not clear in distinguishing objective findings of pain and 
tenderness, from merely subjective complaints, but the Board 
will give the veteran the benefit of the doubt (38 U.S.C.A. 
§ 5107(b)) and find that there are objective findings of 
painful and tender scars of the chest (to be rated 10 
percent) and right knee (to be rated 10 percent) under Code 
7804.  However, the medical evidence indicates the scars of 
the abdomen, left thigh, and right hand cause no functional 
impairment; are not poorly nourished with repeated 
ulceration; and are not tender and painful on objective 
demonstration.  Therefore, a compensable rating is not 
warranted for the scars of the abdomen, left thigh, and right 
hand.


ORDER

A 100 percent schedular rating for PTSD, for the period from 
February 7, 1996 through May 17, 2000, is granted.

An increase in a 10 percent rating for residuals of a shell 
fragment wound of the left knee is denied.

An increased rating of 10 percent for residuals of a shell 
fragment wound to the left hand is granted.

An increased rating of 10 percent for a shell fragment wound 
scar of the chest is granted.  

An increased rating of 10 percent for a shell fragment wound 
scar of the right knee is granted.  

An increased rating for shell fragment wound scars of the 
abdomen, left thigh, and right hand is denied. 




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

